Dewey, J.
The objection that this indictment could not be sustained for any sales of liquors embraced within the period named in the complaint made against the defendant to a justice of the peace, and upon which he had been arraigned before the justice, and found guilty, and ordered to recognize for his appearance at the next court of common pleas, at which court lie *83was indicted for the offence for which he has recognized to appear, but which indictment has never been heard and tried, cannot avail the defendant. That a previous pending indictment is no bar to a second indictment for the same offence is well settled. The party is not put twice in jeopardy; for, whichever is tried first, the judgment thereon will be a bar to the other. Commonwealth v. Drew, 3 Cush. 379. Commonwealth v. Murphy, 11 Cush. 472. Commonwealth v. Berry, 5 Gray, 93.
The authority of the justice of the peace was that of an examining magistrate, as well as that of final jurisdiction; and such being the case, he may act in either capacity; and if the judgment is merely that the party is ordered to recognize to the next court of common pleas, to answer to the offence charged in the complaint, it is to be treated as an examination, and not a trial by a court of final jurisdiction. Commonwealth v. Harris, 8 Gray, 470. Commonwealth v. Boyle, ante, 3.

Exceptions overruled.